Exhibit 10.35
EXECUTION COPY
AMENDMENT NO. 3 dated as of August 2, 2011 (this “Amendment”), to the CREDIT
AGREEMENT dated as of March 22, 2010, as amended pursuant to that certain
Amendment No. 1 dated as of June 11, 2010 and that certain Incremental
Assumption Agreement and Amendment No. 2 dated as of March 11, 2011 (as so
amended, the “Credit Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION
(the “Borrower”), the Subsidiary Guarantors listed on the signature pages
hereto, the lenders from time to time party to the Amended and Restated Credit
Agreement (the “Lenders”) and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.
B. The Borrower has requested that the Credit Agreement be further amended as
provided herein.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Amendment. This Amendment shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 2. Amendments to the Credit Agreement. On the Amendment No. 3 Effective
Date, the Credit Agreement is hereby amended as follows:
(a) The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended as follows:
(i) by deleting the word “and” at the end of clause (a)(vi) thereof and
substituting a comma therefor;
(ii) by adding the following immediately before the word “minus” at the end of
clause (a)(vii) thereof:
“(viii) that portion of employee compensation that was both recorded by the
Borrower as compensation expense for such period and that was directed by an
employee of the Borrower to be used by the ESOT to purchase Equity Interests of
the Borrower, provided that the aggregate amount added back under this clause
(viii) in any period of four consecutive Fiscal Quarters shall not exceed an
amount equal to 10% of the Consolidated EBITDA (without giving effect to this
clause (viii)) for the period of four consecutive fiscal quarters immediately
preceding such period and”;
(iii) by deleting the word “and” at the end of clause (b)(i) thereof and
substituting a comma therefor; and

 

 



--------------------------------------------------------------------------------



 



(iv) by adding the following immediately after the words “for such period” at
the end of clause (b)(ii):
“and (iii) all cash payments made during such period to repurchase Equity
Interests in respect of which cash compensation expense was added back to
Consolidated Net Income pursuant to clause (a)(viii) above in a previous
period,”.
(b) Section 6.13 of the Credit Agreement is hereby amended by replacing the
table therein with the following:

              Consolidated   Period   EBITDA  
June 30, 2010 through March 31, 2011
  $ 52,500,000  
April 1, 2011 through June 30, 2011
  $ 55,000,000  
July 1, 2011 through September 30, 2011
  $ 55,500,000  
October 1, 2011 through September 30, 2012
  $ 60,500,000  
October 1, 2012 through September 30, 2013
  $ 63,000,000  
Thereafter
  $ 65,500,000  

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and the Required Lenders that, as of the Amendment No. 3
Effective Date and after giving effect to this Amendment:
(a) This Amendment has been duly authorized, executed and delivered by each Loan
Party party hereto, and constitutes a legal, valid and binding obligation of
such Loan Party in accordance with its terms. The Credit Agreement constitutes a
legal, valid and binding obligation of the Borrower in accordance with its
terms.
(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment No. 3 Effective Date with the same effect as though made on and as of
the Amendment No. 3 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
(c) No Default or Event of Default has occurred and is continuing.
SECTION 4. Effectiveness. This Amendment shall become effective on the date (the
“Amendment No. 3 Effective Date”) that the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of (i) the Borrower, (ii) each Subsidiary Guarantor and (iii) the
Required Lenders.
SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or

 

2



--------------------------------------------------------------------------------



 



agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the date hereof, any
reference to the Credit Agreement shall mean the Credit Agreement, as amended
hereby.
SECTION 6. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Amendment, and each Loan Party hereby (a) agrees that, notwithstanding
the effectiveness of this Amendment, the Guarantee and Collateral Agreement and
each of the other Security Documents continue to be in full force and effect,
(b) confirms its guarantee of the Obligations (with respect to each Subsidiary
Guarantor) and its grant of a security interest in its assets as Collateral
therefor, all as provided in the Loan Documents as originally executed and
(c) acknowledges that such guarantee and/or grant continue in full force and
effect in respect of, and to secure, the Obligations under the Credit Agreement
and the other Loan Documents.
SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Amendment in accordance with the Credit Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent.
SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ALION SCIENCE AND TECHNOLOGY CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Senior Vice President and Chief
Financial Officer        ALION-METI CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        ALION-CATI CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        ALION-JJMA CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        ALION-BMH CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer   

 

4



--------------------------------------------------------------------------------



 



            WASHINGTON CONSULTING, INC.,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        ALION-MA&D CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,
      By                /s/ Joshua J. Izenberg         Name:   Joshua J.
Izenberg        Title:   Secretary        ALION — IPS CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer        ALION CANADA (US) CORPORATION,
      By                /s/ Michael J. Alber         Name:   Michael J. Alber   
    Title:   Treasurer   

 

5



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, individually as a Lender and as
Administrative Agent,
      By                /s/ Ari Bruger         Name:   Ari Bruger       
Title:   Vice President              By                /s/ Kevin Buddhdew      
  Name:   Kevin Buddhdew        Title:   Associate        GOLDEN GATE CAPITAL,
as a Lender,
      By                /s/ Rob Stobo         Name:   Rob Stobo        Title:  
Manager     

 

6